      Case 5:20-cv-00050 Document 28 Filed on 12/23/20 in TXSD Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

 BOBBY L. WILLIAMS                                §
           Plaintiff,                             §
                                                  §
 v.                                               §
                                                  §                  C.A. NO. 5:20-cv-50
 APEX TRANSIT, LLC                                §
         Defendant.                               §
                                                  §


          APEX TRANSIT LLC’S ORIGINAL ANSWER TO INTERVENOR
        ADRIAN VALENZUELA’S ORIGINAL PETITION IN INTERVENTION

       COMES NOW Defendant, Apex Transit LLC (incorrectly named “Apex Transit, LLC”)

(“Apex” or “Defendant”), by and through its counsel of record, Linda M. Talbot and Kirk D. Willis

of The Willis Law Group, and answers Adrian Valenzuela’s Original Petition in Intervention filed

in the United States District Court, Southern District of Texas, Laredo Division (“Intervenor’s

Petition”) and denies all allegations not specifically admitted herein and further alleges and states

as follows:

                                         THE PARTIES

       1.      Apex lacks information or knowledge sufficient to form a belief as to the truth of

the allegations contained in Paragraph 1 of Intervenor’s Petition and, therefore, denies the same.

       2.      Apex admits that it is a North Carolina limited liability company and its attorneys

of record are the undersigned counsel. The remaining allegations contained in Paragraph 2 of

Intervenor’s Petition contain legal conclusions to which no response is required. To the extent

they contain factual allegations, Apex denies same.
      Case 5:20-cv-00050 Document 28 Filed on 12/23/20 in TXSD Page 2 of 8




                                JURISDICTION AND VENUE

       3.      Apex lacks information or knowledge sufficient to form a belief as to the truth of

the allegations contained in Paragraph 3 of Intervenor’s Petition and, therefore, denies the same.

       4.      Apex admits that it leases a trucking terminal facility in Laredo, Texas, but denies

the remaining allegations contained in Paragraph 4 of Intervenor’s Petition.

       5.      Apex lacks information or knowledge sufficient to form a belief as to the truth of

the allegations contained in Paragraph 5 of Intervenor’s Petition and, therefore, denies the same.

       6.      Apex admits that the front left tire of its vehicle blew out but lacks information or

knowledge sufficient to form a belief as to the truth of the remaining allegations contained in

Paragraph 6 of Intervenor’s Petition and, therefore, denies the same.

       7.      Apex admits that Units 9 and 10 referenced in the crash report were owned by

Defendant and operated by Miguel Guerrero Torres (incorrectly named Miguel Torres Guerrero)

but denies the remaining allegations contained in Paragraph 7 of Intervenor’s Petition.

       8.      Apex admits that a pre-trip inspection occurs before a trip starts but denies the

remaining allegations contained in Paragraph 8 of Intervenor’s Petition.

       9.      Apex denies that it owns a trucking terminal in Laredo, Texas but admits the

remainder of the allegations contained in Paragraph 9 of Intervenor’s Petition.

       10.     Apex denies that Miguel Guerrero Torres is its employee but admits the remainder

of the allegations contained in Paragraph 10 of Intervenor’s Petition.

                                 FACTUAL BACKGROUND

       11.     Apex admits the allegations contained in Paragraph 11 of Intervenor’s Petition.

       12.     Apex admits the allegations contained in Paragraph 12 of Intervenor’s Petition.




                                                 2
      Case 5:20-cv-00050 Document 28 Filed on 12/23/20 in TXSD Page 3 of 8




       13.     Apex denies that it owned a second location but admits the remaining allegations

contained in Paragraph 13 of Intervenor’s Petition.

       14.     Apex admits the allegations contained in Paragraph 14 of Intervenor’s Petition.

       15.     Apex denies the allegations contained in Paragraph 15 of Intervenor’s Petition.

       16.     Apex admits the allegations contained in Paragraph 16 of Intervenor’s Petition.

       17.     Apex admits the allegations contained in Paragraph 17 of Intervenor’s Petition.

       18.     Apex denies that it was Mr. Guerrero’s employer but admits the remaining

allegations contained in Paragraph 18 of Intervenor’s Petition.

       19.     Apex lacks information or knowledge sufficient to form a belief as to the truth of

the allegations contained in Paragraph 19 of Intervenor’s Petition and, therefore, denies the same.

       20.     Based upon information contained in the Texas Peace Officer’s crash report, Apex

admits the allegations contained in Paragraph 20 of Intervenor’s Petition.

       21.     Apex denies the allegations contained in Paragraph 21 of Intervenor’s Petition.

       22.     Apex denies the allegations contained in Paragraph 22 of Intervenor’s Petition.

       23.     Apex denies that Mr. Torres lost control of Defendant’s truck and lacks information

or knowledge sufficient to form a belief as to the truth of the remaining allegations contained in

Paragraph 23 of Intervenor’s Petition and, therefore, denies the same.

       24.     Apex lacks information or knowledge sufficient to form a belief as to the truth of

the allegations contained in Paragraph 24 of Intervenor’s Petition and, therefore, denies the same.

       25.     Apex lacks information or knowledge sufficient to form a belief as to the truth of

the allegations contained in Paragraph 25 of Intervenor’s Petition and, therefore, denies the same.

       26.     Apex admits the allegations contained in Paragraph 26 of Intervenor’s Petition.

       27.     Apex admits the allegations contained in Paragraph 27 of Intervenor’s Petition.




                                                3
      Case 5:20-cv-00050 Document 28 Filed on 12/23/20 in TXSD Page 4 of 8




        28.    Apex denies the allegations contained in Paragraph 28 of Intervenor’s Petition.

                                           NEGLIGENCE

        29.    Apex incorporates by reference Paragraphs 1 through 28, including all

subparagraphs, of its Answer set forth above, as if fully set forth herein.

        30.    Apex denies the allegations contained in Paragraph 30 of Intervenor’s Petition.

        31.    Apex denies the allegations contained in Paragraph 31, including all subparagraphs,

of Intervenor’s Petition.

        32.    Apex denies the allegations contained in Paragraph 32 of Intervenor’s Petition.

        33.    Apex denies the allegations contained in Paragraph 33, including all subparagraphs,

of Intervenor’s Petition.

        34.    Apex denies the allegations contained in Paragraph 34 of Intervenor’s Petition.

                                         JURY DEMAND

        35.    Apex has no objection to the request for a jury trial set forth in Paragraph 35 of

Intervenor’s Petition. Answering further, Apex also hereby demands a trial by jury on all issues

so triable.

                                              DAMAGES

        36.    Apex denies the allegations contained in Paragraph 36 of Intervenor’s Petition.

                                             PRAYER

        37.    The allegations contained in the unnumbered paragraph of Intervenor’s Petition

entitled “PRAYER” contain legal conclusions to which no response is required. To the extent they

contain factual allegations, the same are denied. To the extent the paragraph requires a responsive

prayer, Apex prays that Intervenor take nothing against it, that this action be dismissed, or that

judgment be entered in favor of Apex on each and every cause of action alleged, and that Apex be




                                                  4
      Case 5:20-cv-00050 Document 28 Filed on 12/23/20 in TXSD Page 5 of 8




awarded its costs and expenses incurred herein, and for such other relief as the Court deems just

and equitable.

                                      AFFIRMATIVE DEFENSES

        38.        Apex asserts that the occurrence in question was not caused by anything Apex did

or failed to do.

        39.        Pleading additionally, or in the alternative, no act or omission of Apex was the

proximate cause of Intervenor’s alleged damages.

        40.        Pleading additionally, or in the alternative, Apex asserts Intervenor’s damages, if

any, were solely or partly the result of acts or omissions on the part of persons or entities other

than Apex, who were not under the control of Apex and for whose conduct Apex bears no

responsibility. Said acts or omissions intervened between the acts and omissions of Apex, if any,

and the occurrence of the accident, and were the sole, direct, and proximate cause of Intervenor’s

damages, if any.

        41.        Pleading additionally, or in the alternative, at all times and in all ways pertinent to

the subject matter of this lawsuit, Apex conducted its affairs in a safe and lawful manner, adhering

to state and federal guidelines, laws and regulations, industry standards, rules and regulations, and

accepted practices in its industry, both locally and nationally, and Apex was free from fault,

negligence, gross negligence, strict liability, or any other culpable conduct.

        42.        Pleading additionally, or in the alternative, Apex invokes limitations on medical

damages and expenses recoverable by Intervenor in a personal injury action as enumerated in Tex.

Civ. Prac. & Rem. Code 41.0105, and that recovery of medical or health care expenses incurred is

limited to the amount actually incurred by or on behalf of the Intervenor.




                                                     5
      Case 5:20-cv-00050 Document 28 Filed on 12/23/20 in TXSD Page 6 of 8




       43.       Pleading additionally, or in the alternative, Apex invokes Section 18.091, Tex. Civ.

Prac. & Rem. Code, and requests that to the extent Intervenor seeks recovery for loss of earnings

or loss of earning capacity, the evidence to prove such loss must be presented in the form of a net

loss after reduction for income tax payments or unpaid tax liability.

       44.       Pleading additionally, or in the alternative, Apex affirmatively pleads that to the

extent Intervenor has received any other settlements, or monies for the same or similar injuries

and/or damages pled by Intervenor, that Defendant be provided a credit and/or offset in the amount

of the monies.

       45.       Pleading additionally, or in the alternative, this action is subject to the proportionate

responsibility provisions of Chapter 33 of the Texas Civil Practice and Remedies Code, including

(without limitation) the requirement of §33.003 thereof that the trier of fact determine the relative

responsibility of each claimant, defendant, and responsible third-party that may be joined in the

suit. Apex may not be held jointly and severally liable for any amount of damages claimed herein

unless the percentage of responsibility of Apex, when compared with that of each claimant, each

settling party, and each and every responsible third party, is greater than 50%.

       46.       Pleading additionally, or in the alternative, in the event that Intervenor settles all or

part of the claims brought by Intervenor against any other party, Apex demands that the trier of

fact as to each cause of action asserted shall determine a percentage of responsibility, stated in

whole numbers, for each settling person, and for each other person causing or contributing to cause

in any way the harm for which recovery of damages is sought, whether by negligent act or

omission, by any defective or unreasonably dangerous product, by other conduct or activity that

violates an applicable legal standard or by any combination of these. Further, Apex asserts its

rights under Section 33.012 of the Texas Civil Practice & Remedies Code to the extent that if a




                                                    6
      Case 5:20-cv-00050 Document 28 Filed on 12/23/20 in TXSD Page 7 of 8




claimant is not barred from recovery under Section 33.001, the court shall reduce the amount of

damages to be recovered by the claimant with respect to a cause of action by a percentage equal

to the claimant’s percentage of responsibility. Further, if the claimant has settled with one or more

persons, the court shall further reduce the amount of damages to be recovered by the claimant with

respect to a cause of action by the sum of the dollar amounts received by the claimants in settlement

under Section 33.012(b).

       47.     Pleading further, and without waiver of the foregoing, Apex asserts its rights and

entitlements to contribution from any other Defendants, Third-Party Defendants and responsible

third parties in this case, pursuant to Chapters 32 and 33 of the Texas Civil Practice & Remedies

Code and any other remedies available under Texas Law. Further, Apex seeks contribution and/or

indemnity from all other Defendants, Third-Party Defendants and responsible third-parties whose

acts or omissions were a proximate and/or producing cause or, in the alternative, the proximate

and/or producing cause of Intervenor’s damages, including statutory indemnity under Section

82.002 of the Texas Civil Practice & Remedies Code.

       48.     Apex has stated only those defenses that are applicable to Intervenor as plead in

Intervenor’s Petition, and only those that are known or anticipated at the time of this Answer.

Should investigation and discovery reveal additional claims, and/or the basis for additional

defenses, Apex reserves its right to amend this Answer and to assert such additional defenses.

                                        JURY DEMAND

       49.     Apex hereby requests a trial by jury on all issues so triable.




                                                 7
      Case 5:20-cv-00050 Document 28 Filed on 12/23/20 in TXSD Page 8 of 8




                                                 Respectfully Submitted,

                                                 THE WILLIS LAW GROUP PLLC


                                                 /s/ Linda M. Talbot
                                                 Linda M. Talbot (TX Bar No. 00788504)
                                                 Kirk D. Willis (TX Bar No. 21648500)
                                                 1021 Main Street, Suite 1290
                                                 Houston, Texas 77002
                                                 Telephone: (281) 953-2222
                                                 Facsimile: (281) 953-2272
                                                 Email: ltalbot@thewillislawgroup.com
                                                 Service Email: service@thewillislawgroup.com
                                                 Attorneys for Defendant,
                                                 Apex Transit LLC




                                CERTIFICATE OF SERVICE


       I hereby certify that on the 23rd day of December 2020, I electronically filed the foregoing

with the clerk of the court using the CM/ECF system, which will send a notice of electronic filing

to the following:

 TERRY & THWEATT, P.C.
 L. Lee Thweatt
 lthweatt@terrythweatt.com
 Joseph D. Terry
 jterry@terrythweatt.com
 One Greenway Plaza, Suite 100
 Houston, Texas 77046-0102

 MATTHEWS & FORESTER
 Chad Matthews
 cmatthews@matforlaw.com
 3027 Marina Bay Drive, Suite 320
 League City, TX 77573

                                             /s/ Linda M. Talbot
                                             LINDA M. TALBOT




                                                8
